DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 10-15, and 16-18 is/are rejected under 35 U.S.C. 102(1) as being anticipated by Oeffinger (US 2011/0061674).
A two-piece hair extension device comprising a first resilient base (1) comprising a back surface and a first array of upstanding studs (3) distributed across a front surface of the first resilient base, each stud of the first array of studs having a stem portion attached at a first end to the front surface of the first resilient base; each stem portion of the first array of studs comprises an inherent spring for lateral movement configured to allow an increase and decrease of separation distance between adjacent stem portion to increase a number of and  hold hair strands, a first weft of hair (6) having a selected portion of the first weft of hair attached to the back surface of the first resilient base, the first weft of hair having a first weft length, wherein a first distal end of the first weft of hair is located outside a bottom edge of the first resilient base; a seam layer on a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oeffinger (US 2011/0061674).
Oeffinger discloses the claimed invention except for the headed studs are distributed from each other between about 0.5 mm and 3 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date to have the headed studs be distributed from each other between about 0.5 mm and 3 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oeffinger (US 2011/0061674) in view of Walker (US 5,722,434).
Oeffinger discloses the claimed invention except for a plurality of slots extending from the front surface to the back surface of the second resilient base. Walker teaches a two piece hair extension device comprising a plurality of slots (14b) extending from the front surface to the back surface of the second resilient base (20) (see Figures 1 and 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date to have the second resilient base have a plurality of slots as taught by Walker 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL R STEITZ/Primary Examiner, Art Unit 3772